DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 08/31/2022.

By the amendment, claim 1 is amended. Claims 6-15 are newly added. Claims 1-15 are pending and have been considered below.

Specification
The title replacement of 08/31/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 

Applicant’s argument (Remarks pages 10-11) regarding the 35 USC 101 rejection of claims 1-5 has not been found persuasive.  Applicant’s amendment to claim 1 is insufficient to overcome the abstract idea rejection.  The addition of “on a floorplan” and “within the first/second occupancy sensor range depicted on the floorplan” has not changed the fact that the claim is drawn to organizing human activity for marketing purposes.  Claim 1, as written, is only a display of information “using a graphical user interface”.  This display simply displays readily available information and amount to nothing more than a product advertisement which displays occupancy sensor icon range on a generic floorplan.  
Claims 6 and 11 each recite a positive step of a user selection of an occupancy sensor in the GUI and a location of the selected occupancy sensor. This limitation when viewed in combination with the other limitations of each of claims 6 and 11 amount to significantly more.  The Examiner suggests amending claim 1 to recite similar limitations.

Applicant’s argument (Remarks pages 11-12) regarding the 35 USC 102 rejection of claims 1-5 by GALLO has not been found persuasive.  Particularly, Applicant argues that Gallo fails to teach the use of a floor plan to allow a designer to “visualize the smaller area where ‘minor motions’ will trigger the occupancy sensor and the larger area where ‘major motions’ will trigger the occupancy sensor.”  The Examiner respectfully disagrees.
GALLO teaches methods for rendering a plurality of sensor information and metadata on a GUI.  Particularly, GALLO teaches a plurality of sensors, including motion detection, proximity and presence sensors (¶53) and displaying the detection ranges of different sensors on a GUI (Fig. 3A).  GALLO teaches that the sensor ranges may be displayed on various ways including overlaid on a facility map, such as an airport map (¶59, ¶73, Fig. 5B-5C).  This anticipates displaying the sensor ranges “on a floorplan” as broadly claimed.  Clearly, a user of GALLO’s method can clearly make out minor and major motion detection patterns (Fig. 5C). The argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps that merely display an occupancy sensor icon and representations of range data associated with the occupancy sensor on a generic floorplan which amounts to merely gathering data and displaying it – considered a certain method for organizing human activity such as a commercial interaction involving advertising or marketing. This judicial exception is not integrated into a practical application because the claim recites generic use of a graphical user interface software to perform the method. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they merely recite additional data gathering steps (representations of the range of the sensor).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GALLO (US 2015/0378574, previously presented).

Regarding claim 1, GALLO discloses a method of configuring a load control system using a graphical user interface software (¶11), the method comprising: 
displaying an occupancy sensor icon representing an occupancy sensor on a floorplan (¶50: GUI monitoring, ¶53: sensor and sensor combination examples including motion, ¶58: sensor data displaying in graph, ¶73: sensor information overlaid facility map/floorplan, Fig. 5B-5C); 
displaying a representation of a first occupancy sensor range of the occupancy sensor on the floorplan (Fig. 3A, ¶77: concentric lines of detection range of sensor, ex. Fig. 5C); and 
displaying a representation of a second occupancy sensor range of the occupancy sensor on the floorplan (Fig. 3A, ¶77, Fig. 5B-5C), 
wherein the representation of the first occupancy sensor range represents a minor motion occupancy sensor range in which minor motions of an occupant within the first occupancy sensor range depicted on the floorplan are detectable and the representation of the second occupancy sensor range represents a major motion occupancy sensor range in which major motions of the occupant within the second occupancy sensor range depicted on the floorplan are detectable (Fig. 3A, ¶77: detection range shown by heavier and lighter concentric lines, ex. Fig. 5C).  

Regarding claim 2, GALLO discloses the method of claim 1, wherein the representation of the second occupancy sensor range is larger than the representation of the first occupancy sensor range and encompasses the representation of the first occupancy sensor range (Fig. 3A, Fig. C, detection ranges depicted – more sensitive circles closer).  

Regarding claim 3, GALLO discloses the method of claim 1, wherein the representation of the first occupancy sensor range and the representation of the second occupancy sensor range are different colors or shades of color (¶58, ¶77, Fig. 3A, Fig. 5C).  

Regarding claim 4, GALLO discloses the method of claim 1, wherein the occupancy sensor is a wall-mounted dual-tech occupancy sensor (¶50, ¶53: combination of sensors including light imaging and acoustic).  

Regarding claim 5, GALLO discloses the method of claim 1, wherein at least one of the first occupancy sensor range or the second occupancy sensor range comprise ultrasonic occupancy sensor ranges (¶53: sensors include wide variety, including combinations involving acoustic and sound).

Regarding claim 6, claim 6 recites limitations similar to claim 1.  Further, GALLO discloses:
receiving a user selection of an occupancy sensor and a user input indicative of a location of the selected occupancy sensor on a floorplan displayed via a graphical user interface (GUI) (¶55: new sensors added to locations by administrator); and
wherein display of the sensor icons and ranges on the floorplan is responsive to the selection of the occupancy sensor and receipt of the user input indicative of a location on the floorplan (¶55-57).

Regarding claims 7-10, claims 7-10 recite limitations similar to claims 2-5, respectively, and are similarly rejected.

Regarding claims 11-15, claims 11-15 recite limitations similar to claims 6-10, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
S. Kini and S. Ramasubramanian, "SenNetSim: A GUI-Based Simulator for Sensor Networks," 2007 2nd IEEE Workshop on Networking Technologies for Software Define Radio Networks, 2007, pp. 73-74, doi: 10.1109/SDRN.2007.4348982.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179